Case 7:19-mj-00920 Document 1 Filed on 04/24/19 in`TXSD Page 1 of 1

AO 9| (Rev 8/01) ~ Cn`minalComplaint

United States District Court

soUTHERN ‘ .DISTRICT oF TExAs
McALLEN DIvIsIoN

 

 

 

uNiTED STATES oF AMERlCA _
V- CRIMINAL COMPLAINT

Wilmer Orlando Reyes-Barda|es

Case`Numb_er: M-19- 9720 -M

1AE YoB: 1_§77
Honduras ' "
(Name and Addrcss of Defendant)

l, the undersigned complainant being duly sworn state the following is true and correct to-the best of my
knowledge and belief. On or about April 22, 2019 in HidaLc;o COunty, irl

the Southern District of ' Texas

(Track SIalz/lory Langz/age of Offense)
being then and there an alien who had previously been deported from the United States to Honduras in pursuance 0flaw, and
thereafter was found near Los Ebanos, Texas, within the Southern District of Texas, the Attorney General ofthe United States and/or

the Secretary of Home|and Security, not theretofore having consented to a reapplication by the defendant for admission into the
United States;

/

in violation ofTitle 8 United States Code, Section(s) 1326 (Fe|ony)
l further state that l am a(n) Seni01 Patrol Agent and that this complaint is based on the
following facts:

 

Wilmer Orlando Reyes-Baradales was encountered by Border Patro| Agents near Los Ebanos, Texas on April 22, 20]9. 'I`he
investigating agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to
have illegally entered the United States on April 22, 2019, nearJ`Hidalgo_, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States 011 February 26, 2015 through El Paso, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to 1etu1n to the United States without permission from the U. S. Attorney General and/or the Secretary of
Homeland Security. On September l.,0 2014, the defendant was convicted of 21 USC 841 Possession With Intent to Distribute

lVlar' ljuana and sentenced to ten (10) months confinement and two (2) years supervised release term.

 

_ Continued on the attached sheet and made a part ofthis complaint: |:|Yes lNo
Af(~>rOt/ew<>‘j @vbe… AL
` § '
Sworn to before me and subscribed 1n my presence, Signature of Complainant
April 24, 2019 -d'-` 2 deck Nicolas Cantu Senior Patro| Agent

 

 

‘ ~ \
Juan F. Alanis , U.S. Magistrate Judge M

Name and Tit|e of Judicial Officer %ignature of Judicia| Officer

 

